      1
 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
     UNITED STATES OF AMERICA,                            NO. MJ19-5089
 9

10                                 Plaintiff,

11           v.                                           DETENTION ORDER

12   SHAWN MATTHEW WILCHER,
13
                                   Defendant.
14

15   Offense charged:

16           Count 1:       Sexual abuse of a child in violation of 18 U.S.C. §§ 2243(a), 2246(2)

17   and 7

18   Date of Detention Hearing: May 28, 2019

19           The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

20   based upon the factual findings and statement of reasons for detention hereafter set forth, finds:

21           FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

22           1.     Defendant has stipulated to detention.

23           IT IS THEREFORE ORDERED:

24           (1)    Defendant shall be detained and shall be committed to the custody of the

25                  Attorney General for confinement in a correction facility separate, to the extent

26

      DETENTION ORDER
      18 U.S.C. § 3142(i)
      Page 1
 1              practicable, from persons awaiting or serving sentences or being held in custody

 2              pending appeal;

 3        (2)   Defendant shall be afforded reasonable opportunity for private consultation with

 4              counsel;

 5        (3)   On order of a court of the United States or on request of an attorney for the

 6              government, the person in charge of the corrections facility in which defendant

 7              is confined shall deliver the defendant to a United States Marshal for the

 8              purpose of an appearance in connection with a court proceeding; and

 9        (4)   The Clerk shall direct copies of this Order to counsel for the United States, to

10              counsel for the defendant, to the United States Marshal, and to the United States

11              Pretrial Services Officer.

12        DATED this 28th day of May, 2019.

13

14                                                    A
                                                      MICHELLE L. PETERSON
15                                                    United States Magistrate Judge
16

17

18

19

20

21

22

23

24

25

26

     DETENTION ORDER
     18 U.S.C. § 3142(i)
     Page 2
